Citation Nr: 1021181	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-44 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in pertinent part, denied service 
connection for spondylolysis with anterolisthesis, L1-S1, 
claimed as a low back condition.

This issue was remanded by the Board for additional 
development in December 2008.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that a low 
back disability preexisted service; the Veteran is presumed 
to have entered service in sound condition.

2.  A low back disability is not shown to be etiologically 
related to active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a January 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in a January 2010 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, and a VA examination have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in December 2009.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; and contains a clearly articulated 
opinion along with reasons and bases for the opinion rendered 
based on the evidence of record.   

The Board notes that the December 2009 VA examiner did not 
clearly address the question of whether a preexisting back 
disability was aggravated in service.  However, as the Board 
has determined that the evidence is not clear and 
unmistakable that a low back disability preexisted service; 
the question of whether a preexisting disability was 
aggravated in service is moot.  The Board finds that the 
December 2009 VA opinion tends to support this conclusion, 
and adequately addresses the issue of etiology.  As such, the 
Board finds that a remand for an additional examination or 
opinion is not necessary in this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that a 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  If the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's low back disability preexisted service, the Board 
must then determine whether there is clear and unmistakable 
evidence that a preexisting low back disability was not "made 
worse" or aggravated in service such that the presumption of 
soundness has been rebutted.

Service treatment records reflect complaints of low back pain 
in service.  An April 1968 pre-induction examination did not 
reflect a back disability on entrance, however, the Veteran 
was noted to have a history of low back pain which occurred 
often, but was not limiting.  The Veteran was seen for 
complaints of lumbosacral back pain in August 1968.  It was 
noted at that time that a pool table fell on his back prior 
to service in January 1968.  The Veteran reported that no x-
rays were taken at that time, that he was bed-ridden for one 
day, and that he had consistent improvement thereafter.  A 
physical examination showed no abnormality, no limitation of 
motion, and no tenderness.   The Veteran was assessed with an 
old back trauma, healed, and was returned to duty.  The 
Veteran was seen for low back pain on two occasions in July 
1969.  Back pain was noted to be non-radiating without acute 
trauma.  The Veteran was treated with medication, heat, and 
exercises and was returned to duty on both occasions.  The 
Veteran had no further complaints of back pain in service.  
An August 1972 separation examination report noted mild 
chronic low back pain at the time of the Veteran's separation 
from service. 

The presumption of soundness is applicable to this case.  
Although the Veteran was noted to have back pain at the time 
of his entrance examination; the Veteran did not have a 
diagnosed back disability at the time of his enlistment 
examination.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  
The Board notes that a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 
3.304(b)(1).  The Board finds that the Veteran's reports of 
back pain at entrance do not provide clear and unmistakable 
evidence showing that a low back disability preexisted 
service.  

The Veteran clearly has a currently diagnosed low back 
disability.  The Veteran was diagnosed with spondylolisthesis 
at L5-S1 in October 1998.  A more recent VA December 2009 VA 
examination reflects degenerative joint disease and 
spondylolisthesis of L4 on L5. 

The earliest indication of a post-service back disability was 
in 1998, 26 years after the Veteran's separation from 
service.  The Veteran was seen in October 1998 for the 
evaluation of low back pain.  He reported that his symptoms 
began in the last week of August 1998 when he was working on 
his home.  An MRI scan revealed grade I anterolisthesis on L5 
to S1, likely secondary to spondylolysis.  This resulted in 
neural foraminal narrowing.  The Veteran was diagnosed with 
spondylolisthesis at L5-S1.  The Veteran was treated with 
epidural steroid injections in 1999.  
 
During a May 2005 RO hearing, the Veteran reported that he 
never had a pool table fall on him, as was noted in his 
service treatment records.  The Veteran reported that while 
he was in Vietnam, he fell and hurt his back.  The Veteran 
reported that the next morning he reported to sick bay, was 
examined, and was given four to five days rest.  The Veteran 
reported that he injured his back on a second occasion after 
his return to the United States.  He indicated that he got 
hit on the back while playing football, and indicated that he 
did not seek treatment at that time.  The Veteran reported 
that he was seen in orthopedics for aggravation of his back 
after he got out of service.  The Veteran reported that he 
had an MRI and stated that it showed that his back had been 
broken.  The Veteran reported being treated with epidural 
injections.     

A December 2009 VA examination included a review of the 
claims file.  The VA examiner discussed findings in service 
treatment records relating to complaints of low back pain.  
The Veteran was interviewed.  He reported that he injured his 
lower back while service in Vietnam.  He stated that he fell 
and about one month later, his back began to hurt.  The 
Veteran reported that he had x-rays performed, that he was 
placed on bed rest for a week, and was given a back brace.  
The Veteran reported that his back began to hurt again upon 
his return to the United States.  The Veteran reported that 
his back pain then disappeared again.  The Veteran reported 
that about 20 years later, his back pain returned, and he was 
evaluated by an orthopedist who told him that his back had 
been broken but nothing could be done for it.  At the time of 
examination, the Veteran reported intermittent low back pain 
that radiated to both legs.  He was not receiving current 
treatment for his back.  A physical examination was 
completed.  The Veteran had a lumbosacral x-ray in June 2008 
which showed mild to moderate degenerative changes with grade 
1 spondylolisthesis of L4 on L5.  He had possible 
spondylolysis at L5.  

The VA examiner diagnosed the Veteran with degenerative joint 
disease and spondylolisthesis of L4 on L5.  He opined that 
the Veteran's degenerative joint disease of the lumbosacral 
spine was not caused by or related to the back conditions for 
which he was seen in service.  He reasoned that those 
complaints were for relatively minor back complaints which 
would not lead to such a severe condition as the Veteran now 
had, also noting that there was no chronicity of care for 
many years after the Veteran's separation from service.  

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the December 2009 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's currently diagnosed back 
disability.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  The Veteran was 
interviewed and his reported history and complaints were 
considered.  Based on all the evidence and on his expertise, 
the examiner provided a fully articulated opinion and 
provided sound reasoning for his conclusion.  He found that 
the Veteran's relatively minor complaints in service would 
not likely lead to the Veteran's current condition, noting 
the lack of chronicity of care for many years after the 
Veteran's separation from service.  In the present case, 
there is simply no medical evidence which shows that a 
currently diagnosed low back disability is related to 
service.  In light of the foregoing, the Board finds that 
service connection for a low back disability, also diagnosed 
as spondylolisthesis and degenerative joint disease, is not 
warranted. 

In making this determination, the Board has considered the 
Veteran's lay statements in support of his claim.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board notes that the Veteran's lay statements were also 
considered and discussed at the time of his December 2009 VA 
examination.  The Veteran has testified that he hurt is back 
twice in service, once after a fall while stationed in 
Vietnam, and once while playing football.  The Veteran 
reported that he was not seen for treatment at after his 
football injury.  The Board also notes that the Veteran 
denied having a pool table falling on him at any point in 
time, prior to and after service.  The Board finds that the 
Veteran is competent to report such occurrences, or a lack 
thereof.  The Board finds, that the Veteran is, for the most 
part a credible, in his lay statements.  The Board notes, 
however, that there are some inaccuracies shown in the 
Veteran's self-report.  During the Veteran's RO hearing, he 
reported that he was seen in orthopedics for aggravation of 
his back after he got out of service.  He reported that an 
MRI showed that his back had been broken.  Private treatment 
records, however, clarify that this treatment was 26 years 
after his separation from service.  The Veteran's MRI scan 
revealed grade I anterolisthesis on L5 to S1, likely 
secondary to spondylolysis.  

The Veteran and his representative contend in an April 2010 
brief, that the VA examiner's conclusions were not well 
supported.  They argued that the law simply required the 
continuity of symptomatology and not treatment.  The Board 
notes, however, that the Veteran did not report continuity of 
symptomatology at the time of his December 2009 VA 
examination.  The record shows that the Veteran reported that 
his back pain had disappeared after service.  He reported 
that about 20 years later, his back pain returned.  He 
indicated that at that time, he was evaluated by an 
orthopedist.  Private treatment records show that this 
evaluation occurred in October 1998, with the Veteran 
reporting the onset of back pain in August 1998.  The Board 
finds, therefore, that the VA examiner's conclusions were 
supported by findings in the claims file, and by the 
Veteran's self-report at the time of examination.  



C.  Conclusion

The evidence is not clear and unmistakable that a low back 
disability preexisted service; therefore, the Veteran is 
presumed to have entered service in sound condition.  
Although service treatment records show that the Veteran had 
complaints of back pain in service and the Veteran reported 
injuries to the back in service, there was no chronicity of 
symptomatology from the time of the Veteran's separation from 
service until 1998.  The earliest diagnosis and treatment for 
a back disability shown by the record was in 1998.  Arthritis 
was not manifest to a compensable degree within one year of 
the Veteran's separation from service.  Competent medical 
evidence shows that the Veteran's current back disability was 
not caused by or related to his back condition in service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a low back 
disability etiologically related to active service.  

The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a low back disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


